In re Wood Group PSN, Inc.; — Defendant; Applying For Supervisory and/or Remedial Writs, Parish of- Orleans, Civil District Court Div. C, No. 13-1264; to the Court of Appeal, Fourth Circuit, No. 2015-C-0612.
Granted. The judgment of the district court denying relator’s exception of improper venue is reversed. Pursuant to La.Code Civ. P. art. 121, the district court *612is directed to’transfer the suit against relator to a court of proper venue. .
JOHNSON, C.J., and KNOLL and CRICHTON, JJ., would dény. ■